Citation Nr: 1011534	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  04-41 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.	Evaluation of surgical realignment of the quadriceps 
mechanism; chondromalacia patella; degenerative joint disease 
of the patellofemoral joint, right knee, which is currently 
rated as 10 percent disabling.  

2.	Evaluation of surgical realignment of the quadriceps 
mechanism; chondromalacia patella; degenerative joint disease 
of the patellofemoral joint, left knee, which is currently 
rated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from June 1976 to June 1981.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.     

In September 2007, the Board found ratings in excess of 10 
percent unwarranted for the increased rating claims on 
appeal.  The Veteran appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In October 2008, the 
Court granted a Joint Motion to remand this matter to the 
Board.  In April 2009, the Board remanded this matter for 
additional medical inquiry.  


FINDINGS OF FACT

1.	Range of motion testing indicates that the Veteran's right 
knee extension is limited by 10 degrees.

2.	The Veteran has patellofemoral syndrome and degenerative 
joint disease in his right knee.  

3.	The Veteran's right knee has a loose body that is 
productive of locking, effusion, and pain on motion.  

4.	Range of motion testing indicates that the Veteran's left 
knee extension is limited by 8 degrees.    

5.	The Veteran has patellofemoral syndrome and degenerative 
joint disease in his left knee.  

6.	The Veteran underwent two surgeries on his left knee, 
including arthroscopic surgery that resulted in the removal 
of a loose body.     

CONCLUSIONS OF LAW

1.	The schedular criteria for an evaluation in excess of 10 
percent, for the Veteran's service-connected chondromalacia 
patella and degenerative changes, right knee, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256-
5263 (2009). 

2.	The schedular criteria for a separate evaluation of 20 
percent, for the Veteran's service-connected dislocated 
cartilage, right knee, have been met from February 12, 2004.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, 
Diagnostic Code 5258 (2009).  

3.	The schedular criteria for an evaluation in excess of 10 
percent, for the Veteran's service-connected chondromalacia 
patella and degenerative changes, left knee, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5014, 5256-
5263 (2009).  

4.	The schedular criteria for a separate evaluation of 10 
percent, for the Veteran's service-connected residuals of 
knee surgery, left knee, have been met from March 18, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.400, 4.71a, 
Diagnostic Code 5259 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to increased ratings for his 
service-connected knee disorders.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate purposes.  
The Board will then address the merits of the claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.



I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the Veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in March 2004 and March 2006.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  VA informed the Veteran of the 
general elements that comprise his claims and of the evidence 
needed to substantiate the claims.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2009).  VA advised the Veteran 
of the respective duties of the VA and of the Veteran in 
obtaining evidence needed to substantiate his claims.  VA 
requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 
23353 (the requirement of requesting that the claimant 
provide any evidence in his/her possession that pertains to 
the claim was eliminated by the Secretary [effective May 30, 
2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  And, in March 2004, VA provided notification to 
the Veteran prior to the initial adjudication of his claims 
in June 2004.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision).

The Board notes deficiencies with VCAA notification, however.  
VA did not notify the Veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
prior to the initial adjudication of his claims.  See 
Mayfield and Dingess/Hartman, both supra.  And VA did not 
provide a letter to the Veteran detailing the specific 
elements of his increased rating claims for knee disorders.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  See 
also 38 C.F.R. § 4.71a.

Nevertheless, the Board finds that proceeding with a final 
decision is appropriate here.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other -grounds, 444 F.3d 1328.  
In the November 2004 Statement of the Case (SOC), the RO 
provided the Veteran with the rating criteria relevant to his 
increased rating claims.  In the March 2006 letter to the 
Veteran, the RO provided notification regarding disability 
ratings and effective dates in general.  See Dingess/Hartman, 
supra.  And following full notification, the RO readjudicated 
the Veteran's claims in the November 2009 Supplemental SOC 
(SSOC) of record.  This readjudication complies with the 
remedial actions outlined in Mayfield.  See Mayfield, 444 
F.3d 1328.  Based on this background, the Board finds VA's 
untimely notice in this matter to be harmless error.   

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the Veteran the 
opportunity to appear before one or more hearings to voice 
his contentions, which he declined.  And VA afforded the 
Veteran several medical examinations for his claims, to 
include a November 2009 VA compensation examination convened 
pursuant to the Board's April 2009 remand for additional 
medical inquiry.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Increased Rating

The record shows that the Veteran underwent in-service 
bilateral proximal realignment of the quadriceps mechanism 
due to chondromalacia in both patellas.  

In September 1981, VA service connected the Veteran for right 
and left knee disorders.  That decision assigned a 10 percent 
evaluation for the right knee and a 0 percent evaluation for 
the left knee.  

In April 1997, the Veteran underwent left knee arthroscopy 
for meniscus problems, which resulted in a patella shave and 
the removal of a loose body.  In a July 1998 rating decision, 
the RO increased the disability evaluation for the left knee 
to 10 percent.  

On March 18, 2004, the RO received the Veteran's increased 
rating claims for his knee disorders.  In the June 2004 
rating decision on appeal, the RO denied these claims.  

In this decision, the Board will assess whether ratings in 
excess of 10 percent have been warranted at any time since 
March 18, 2003 (one year prior to the Veteran's claims for 
increase).  See Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings).  See also 38 U.S.C.A. § 
5110(b)(1), 38 C.F.R. § 3.400(b)(2)(i) (the effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date).    


Legal Authority:

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Disabilities of the knee are rated under Diagnostic Code (DC) 
5256 through DC 5263 of 38 C.F.R. § 4.71a (2009).  Diagnostic 
Code 5256 addresses ankylosis of the knee.  Diagnostic Code 
5257 addresses recurrent subluxation or lateral instability.  
Diagnostic Code 5258 addresses dislocated cartilage in the 
knee manifested by frequent episodes of "locking," pain, 
and effusion into the joint.  Diagnostic Code 5259 addresses 
the surgical removal of cartilage.  Diagnostic Codes 5260 and 
5261 address limitation of motion in the leg.  Diagnostic 
Code 5262 addresses impairment of the tibia and fibula.  And 
Diagnostic Code 5263 addresses genu recurvatum.    

The Board also notes the relevance here of DCs 5010 and 5014 
of 38 C.F.R. § 4.71a.  

Regarding DC 5014, the Board notes that the RO rated the 
Veteran for his knee disorders under DCs 5099-5014.  
Diagnostic Code 5099 represents an unlisted disability 
requiring rating by analogy to one of the disorders rated 
under the code.  See 38 C.F.R. § 4.27.  In the June 2004 
rating decision on appeal, the RO found DC 5014, which 
addresses osteomalacia, as the most analogous DC to the 
Veteran's knee disorders, given the evidence (as detailed 
below) of the Veteran's patella disorders.  Diagnostic Code 
5014 does not itself provide disability ratings.  Rather, it 
directs VA to consult DC 5003 for an appropriate rating.  

Diagnostic Code 5010 addresses traumatic arthritis.  The 
medical reports of record (as detailed below) demonstrate 
that the Veteran has degenerative joint disease in his knees.  
Moreover, a VA examiner found, in April 2004, that the 
Veteran's bilateral knee arthritis likely relates to his 
service-connected knee disorders.  As this finding is 
unchallenged in the record, the Board will consider the 
symptomatology associated with arthritis when considering 
whether an increased rating is due here.  See 38 C.F.R. § 
3.102.  Diagnostic Code 5010 also directs VA to consult DC 
5003 for an appropriate rating.            

Under DC 5003, osteomalacia and traumatic arthritis are to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
When there is some limitation of motion, but which is 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned with involvement of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5014 
(2009).  

Facts: 

The relevant medical evidence of record predating the 
Veteran's claim for increase by one year consists of the 
Veteran's statements, VA treatment records dated from October 
2003 to June 2008, and VA examination reports dated in 
December 2003, February 2004, April 21, 2004, April 30, 2004, 
August 2004, January 2005, and November 2009.  See 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o).  

The VA treatment records reflect the Veteran's complaints of 
substantial and worsening bilateral knee pain, locking, 
catching, swelling, giving way, and popping.  These records 
reflect the Veteran's report of having difficulty standing 
after sitting down, and difficulty ambulating up and down 
stairs.     

The December 2003 VA examiner noted the Veteran's complaints 
of pain and swelling in the previous several months.  The 
Veteran indicated that his disorders had not been problematic 
when walking on stairs, and had not been problematic with 
general activities of daily living.  But the Veteran 
indicated difficulty standing after a period of sitting down, 
and indicated knee soreness.  

On examination, the December 2003 VA examiner noted no 
appreciable swelling or effusion, and noted no ligament 
instability.  He noted negative Lachman's and McMurray's, 
stability regarding varus and valgus, and no significant pain 
with deep knee bend.  The examiner found the Veteran 
neurovascularly intact with strength of 5/5.  But the 
examiner did note mild tenderness on palpation, noted 
crepitus, and noted positive patellar grind test.  Regarding 
range of motion, the examiner found 5 degrees extension, and 
135 degrees flexion on the right, and -5 degrees extension, 
and 135 degrees flexion on the left.  October 2003 x-rays 
showed very minimal medial or lateral compartment arthritis 
on the knees bilaterally.  

The December 2003 VA examiner diagnosed the Veteran with 
bilateral patellofemoral syndrome and degenerative joint 
disease in the patellofemoral joint.  

February 2004 VA examination found the Veteran with pain, and 
claims of locking and swelling.  The Veteran reported pain 
and tightness as well.  The physician noted range of motion 
of 0 to 110 degrees in the right knee with no effusion, 
stable ligaments, minimal joint line tenderness, but with a 
popping sensation in the lateral compartment.  For the left 
knee, the examiner noted 0 to 90 degrees motion without pain.  
At 90 degrees, the examiner noted pain and tightness in the 
left quadriceps.  The physician found no effusion or ligament 
instability in this knee either.  The examiner rendered an 
assessment of arthritis, and of "probable" loose body or 
meniscus tear on the right.  

The April 21, 2004 VA examiner noted the Veteran's complaints 
of pain and limitation of motion, and of occasional giving 
way and locking.  He also noted the Veteran's claim that his 
right knee is worse than his left knee.  

The examiner noted that the Veteran did not use an assistive 
device, and that he had a normal gait and station.  He noted 
that the Veteran moved quickly and easily without evidence of 
distress.  On examination, the examiner found no effusion.  
He noted range of motion of 8 degrees extension in both knees 
and 129 degrees flexion for the left knee and 126 degrees 
flexion for the right knee.  He noted no observed pain on 
range of motion testing for either knee.  He noted no 
additional limitations after repetitive range of motion 
testing.  He noted no flare ups.  He noted no crepitus and 
found the knee stable when stressed in an anterior/posterior, 
and valgus/varus manner.  He noted muscle strength of both 
knees to be symmetrical and normal.  But he noted mild 
atrophy of the quadriceps muscles in both legs.  

The April 21, 2004 examiner noted that April 2004 x-rays and 
Magnetic Resonance Imaging (MRI) found patellofemoral 
degenerative joint disease and chondromalacia patella in both 
knees.  This examiner diagnosed the Veteran with bilateral 
chondromalacia patella, and bilateral degenerative joint 
disease of the patellofemoral joint.  And, as already noted, 
the examiner found the Veteran's degenerative joint disease 
likely related to the Veteran's service-connected knee 
disorders.  

The Veteran again underwent VA examination for his knees on 
April 30, 2004.  This examiner recorded the same findings as 
did the April 21, 2004 examiner.  But this examiner noted 
crepitus in both knees.  The examiner noted the Veteran's 
complaint that, two months earlier, his left knee locked up 
"to the point where he could not straighten it out for a 
couple of days."  She noted the Veteran's complaints of 
catching or locking in his knees.  She noted that the Veteran 
was unable to sublux medially or laterally.  She noted the 
Veteran's tenderness to palpation along the lateral joint 
lines.  And she noted "significant" arthritic changes shown 
by x-rays.  This examiner also noted as assessment of 
"possible" meniscus tear on the left knee.  But in an 
addendum, the examiner found possible injury to the meniscal 
capsule attachment and posterior horn medial meniscus, but 
otherwise no meniscal tears.  This examiner ultimately 
injected both knees with steroidal medication.  

The August 2004 VA examiner found the Veteran with complaints 
of pain, and claims that the April 2004 injections were not 
effective.  The Veteran complained of muscle cramping and 
difficulty ambulating, but indicated no locking or catching.  
The examiner stated that the Veteran ambulated with a mildly 
antalgic gait.  He noted tenderness to palpation under the 
facets of the patella.  He noted patellofemoral crepitus.  He 
noted 5 degrees extension and 130 degrees flexion, 
bilaterally.  He noted no effusion.  He noted +5 strength in 
the quadriceps and hamstring.  He noted no edema below the 
knees.  He noted the Veteran's knees as stable.  And he 
diagnosed the Veteran with arthritis.  

The January 2005 VA examination report notes the Veteran's 
complaints of pain.  The examiner found normal gait without 
any acute distress.  On examination, the examiner noted the 
Veteran's tenderness along the medial facets, patellar 
facets, and that he had a mild degree of patellofemoral 
crepitus.  The examiner noted range of motion of 5 degrees 
extension to 130 degrees flexion.  The examiner noted no 
effusion, but equivocal McMurray's.  He noted negative 
Lachman testing, and stable varus and valgus.  This examiner 
diagnosed the Veteran with bilateral patellofemoral 
arthritis.  

A May 2008 VA orthopedic consult note reflects the Veteran's 
complaints of knee pain.  The treating physician noted no 
acute distress, however.  And he noted full extension and 
flexion to 125 degrees bilaterally.  Each knee was noted as 
stable to varus/valgus stress.  The examiner noted AP 
stresses including Lachmans and anterior drawer tests, and 
noted negative pivot shift, and negative McMurray test 
bilaterally.  The examiner found the Veteran intact 
neurovascularly in both lower extremities.  And the examiner 
noted that the Veteran's patella tracked within his trochlea.  

Pursuant to the Board's April 2009 remand, the Veteran 
underwent another VA compensation medical examination in 
April 2009.  This examiner noted studies of record indicating 
that the Veteran again underwent VA MRI of his knees in April 
and December 2008.  The examiner indicated that the April 
2008 MRI of the Veteran's left knee indicated mild to 
moderate patellofemoral degenerative changes, while the 
December 2008 MRI of the right knee indicated tendinopathy of 
the quadriceps tendon, as well as advanced patellofemoral 
degenerative changes and, possibly, a 5-mm loose body.  

This examiner indicated that the Veteran reported anterior 
discomfort in both knees if he sits, stands, or walks too 
long.  He indicated weakness in both knees, and reported 
difficulty standing after sitting in a chair.  He indicated 
use of pain-killing medication for pain in his knees.  But he 
indicated no flare ups, no prostheses, and no assistive 
devices.  The examiner indicated no dislocation or 
subluxation.  He indicated no systemic symptoms.  The 
examiner indicated that the Veteran reported use of an 
elliptical machine at a gym.  The Veteran indicated 
employment full time as a teacher.  The Veteran reported no 
locking or swelling in the left knee, but did indicate "very 
infrequent giving way."  And, in the right knee, the Veteran 
reported locking two to three times daily.  

On examination, the April 2009 VA examiner noted no acute 
discomfort.  The examiner indicated that the right knee 
lacked 10 degrees extension and had flexion of 135 degrees 
without discomfort.  In the right knee, the examiner noted no 
effusion or joint line tenderness.  He indicated that the 
joints were stable to varus and valgus stress.  He indicated 
negative anterior drawer's test and patellar compression.  
McMurray's testing indicated discomfort in the right knee, 
however.  And the examiner indicated positive patellofemoral 
crepitus in the right knee.  Finally, the examiner noted "no 
change with repetitive exam."  

With regard to the left knee, the April 2009 VA examiner 
noted a lack of 5 degrees extension, and flexion of 140 
degrees without discomfort.  The examiner noted the left knee 
to be stable on varus valgus testing, with no effusion or 
joint line tenderness, with negative McMurray testing, and 
negative anterior drawer testing.  The examiner noted mild to 
moderate patellofemoral crepitus.  And the examiner noted 
"no change with repetitive exam."  

This examiner noted normal symmetrical gait, motor 
examination of 5/5 in both quadriceps, and noted that the 
Veteran "gets on and off the exam table without 
difficulty."    

Finally, in his notice of disagreement and VA Form I-9, the 
Veteran complained of worsening symptoms, and stated that his 
right knee disability was worse than his left knee 
disability, and therefore warranted a higher rating.  
  

Analysis:

The Board has closely reviewed and analyzed this evidence, 
and finds increased ratings warranted here for each knee.  
The Board will address the knees separately below.

        Right Knee

The Board finds separate disability ratings warranted for the 
Veteran's right knee disorder, under DC 5258 and DC 5214.  
See 38 C.F.R. § 4.71a.  

Under DC 5258, the Board finds a 20 percent rating warranted, 
effective February 12, 2004.  Records since that date have 
indicated that dislocated cartilage in the right knee - 
confirmed by the December 2008 MRI - has caused locking, 
pain, and popping into the joint.  

Under DC 5214, the Board finds that the currently-assigned 10 
percent evaluation should be continued.  The Veteran has 
chondromalacia and degenerative joint disease.  And he has 
demonstrated compensable limitation of motion in his right 
knee (between 10 degrees extension and 90 degrees flexion).  
See 38 C.F.R. § 4.71a, DC 5261.  See also Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991); VAOPGCPREC 9-98 (August 
14, 1998).   

The Board finds higher ratings unwarranted for the right 
knee, however.  

The record does not indicate that the Veteran has ankylosis 
in his knee, so a rating increase under DC 5256 is 
unwarranted.  There is no evidence of subluxation or lateral 
instability so a rating under DC 5257 is unwarranted.  Under 
DC 5259, only a 10 percent rating is authorized so this 
provision would not form the basis for increase.  

Under DC 5260, an increase beyond 10 percent requires flexion 
limited to 30 degrees.  The evidence shows that the Veteran's 
pain-free range of motion consistently has been shown at 90 
degrees flexion and beyond.  Indeed, the June 2009 VA 
examiner found flexion to 135 degrees without discomfort.  

Under DC 5261, extension limited to 15 degrees or higher 
warrants a rating in excess of 10 percent.  But here, the 
evidence shows the Veteran's limitation of extension to be 
consistently measured at or below 10 degrees.  

In seeking evidence for limitation of motion, the Board notes 
it has assessed evidence of functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  But the Board finds an 
additional increase for these symptoms unwarranted.  As the 
June 2009 examiner found, the Veteran's extension beyond 10 
degrees was not limited by pain, and there was "[n]o change 
with repetitive exam."  See Hicks v. Brown, 8 Vet. App. 417 
(1995); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) 
(painful motion is limited motion even with motion beyond the 
point of pain).   

With regard to DCs 5256 and 5263, the Board finds a rating 
increase unwarranted for the right knee because the evidence 
does not show impairment of the tibia and fibula, or findings 
of genu recurvatum.  

	Left Knee

As for the Veteran's left knee, the Board finds separate 
disability ratings warranted under DC 5259 and DC 5214.  See 
38 C.F.R. § 4.71a.  

Under DC 5259, the Board finds a 10 percent rating warranted, 
effective March 18, 2003.  The record shows that the Veteran 
has undergone two left knee surgeries - one in 1979 for 
patellar realignment, and one in 1998 for arthroscopy.  The 
Board finds that the Veteran's knees have been symptomatic 
due to such surgeries.  Moreover, the Board continues to find 
the separate 10 percent evaluation appropriate here under DC 
5214.  See 38 C.F.R. § 4.71a, DC 5261.  See also Lichtenfels, 
supra; VAOPGCPREC 9-98 (August 14, 1998).   

The Board finds higher ratings unwarranted for the left knee, 
however.  There is no evidence of ankylosis, subluxation, 
lateral instability, or locking, pain, and effusion caused by 
dislocated cartilage (unlike in the Veteran's right knee, 
there is no evidence of record of dislocated cartilage in the 
Veteran's left knee).  As such, DCs 5256, 5257, and 5258 are 
not applicable here.  See 38 C.F.R. § 4.71a.  

As for DC 5260, an increase beyond 10 percent requires 
flexion limited to 30 degrees.  The evidence shows that the 
Veteran's range of motion consistently has been shown at 90 
degrees flexion and beyond.  The June 2009 VA examiner found 
left knee flexion to 140 degrees without discomfort.  

Under DC 5261, extension limited to 15 degrees or higher 
warrants a rating in excess of 10 percent.  But here, the 
evidence shows the Veteran's limitation of extension to be 
consistently measured at or below 8 degrees.  Again, the 
Board has sought evidence of functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  
But the Board finds an additional increase for such symptoms 
unwarranted.  As the June 2009 examiner noted, the Veteran's 
left knee extension beyond 5 degrees was not limited by pain, 
and there was "[n]o change with repetitive exam."  

With regard to DCs 5256 and 5263, the Board finds a rating 
increase unwarranted for the left knee because the evidence 
does not show impairment of the tibia and fibula, or findings 
of genu recurvatum.  

In assessing each of the Veteran's claims here, the Board has 
reviewed the Veteran's statements regarding symptoms 
associated with his knee disorders.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology).  But 
lay testimony is competent to establish the presence of 
observable symptomatology.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Indeed, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007). 

As noted in the Joint Motion, the Veteran has repeatedly 
complained of pain in his knees, and of limitation in his 
knees related to sitting and standing.  The Board has 
considered these statements closely.  The Veteran is 
competent to report on symptoms related to his knee 
disorders.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  See also 38 C.F.R. § 3.159(a)(2).  Indeed, his 
statements are central in determining the actual level of 
disability caused by the disorders.  See 38 C.F.R. §§ 4.40, 
4.45, 4.49; Deluca, supra.  

In sum, the Board finds separate ratings warranted for each 
knee.  For the right knee, the Board finds a 20 percent 
rating warranted under DC 5258, effective February 12, 2004, 
in addition to the 10 percent evaluation he already receives 
under DC 5214.  For the left knee, the Board finds a 10 
percent rating warranted under DC 5259, effective March 18, 
2003, in addition to the 10 percent evaluation already 
received under DC 5214.  Any increase beyond those assigned 
here is denied, however.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds an extraschudular rating unwarranted here.  
Application of the regular schedular standards is found 
practicable in this matter.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

1.	Entitlement to a disability rating in excess of 10 
percent, for the Veteran's service-connected chondromalacia 
patella and degenerative changes of the right knee, is 
denied.        

2.	Entitlement to a separate 20 percent disability 
evaluation, for dislocated cartilage in the right knee, is 
granted from February 12, 2004, subject to regulations 
governing the payment of monetary awards.  

3.	Entitlement to a disability rating in excess of 10 
percent, for the Veteran's service-connected chondromalacia 
patella and degenerative changes of the left knee, is denied.        

4.	Entitlement to a separate 10 percent disability 
evaluation, for symptomatic residuals of knee surgeries, left 
knee, is granted from March 18, 2003, subject to regulations 
governing the payment of monetary awards.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


